NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4352
                                       ___________

                             FRIDAY OGUNYEMI JAMES,
                                        Appellant

                                             v.

                         WARDEN YORK COUNTY PRISON
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No 3-16-cv-02266)
                      District Judge: Honorable James M. Munley
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 17, 2017
             Before: SHWARTZ, COWEN and FUENTES, Circuit Judges

                              (Opinion filed: July 18, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Friday Ogunyemi James, a pre-removal detainee proceeding pro se, appeals from

the District Court’s order denying his petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. We will affirm.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                            I.

      James is a Liberian citizen who entered the United States in 2000 and adjusted his

status to lawful permanent resident in 2009. In October 2012, a jury in the United States

District Court for the Eastern District of Pennsylvania found James guilty of 26 counts of

preparing false tax returns, in violation of 26 U.S.C. § 7206(2). He was sentenced to

thirty-six months’ imprisonment. In light of this conviction, the Government charged

him with removability and lodged a detainer against him. James completed his federal

sentence on August 9, 2016, at which time he was taken into ICE custody under 8 U.S.C.

§ 1226(c), which directs the Government to detain criminal aliens during their removal

proceedings.

      On September 13, 2016, an Immigration Judge (IJ) determined that James was

removable on the ground that his tax-fraud conviction constituted an aggravated felony

under INA § 237(a)(2)(A)(iii). James persuaded the Board of Immigration Appeals

(BIA) that the IJ had committed an error, and the matter was remanded to the IJ, where it

remains pending.1



1
  The IJ had relied on James’s criminal Presentence Investigation Report (PSR) to
conclude that James’s criminal conduct was an offense that “involves fraud or deceit in
which the loss to the victim or victims exceeds $10,000.” INA § 101(a)(43)(M)(i).
James appealed to the Board of Immigration Appeals (BIA), challenging the IJ’s reliance
on the PSR to find that his criminal conduct met this definition. The BIA agreed that the
PSR did not clearly establish that the stated loss was tethered to James’s criminal
conduct, and remanded the matter to the IJ. Following a hearing, and based on new
evidence concerning the loss, the IJ confirmed his previous conclusion that James was
removable under §§ 237(a)(2)(A)(iii) and 101(a)(43)(M)(i). The IJ then continued the
                                               2
         On November 9, 2016, James filed a pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 in the District Court seeking release from ICE custody. The

District Court denied relief, concluding that James was being properly detained under 8

U.S.C. § 1226(c), and that his four month detention did not rise to the level of

constitutional concern. James timely appealed from the District Court’s order.2

                                             II.

         James first argues that he is being unlawfully detained under 8 U.S.C. § 1226(c)

because the IJ’s determination that he is removable based on his tax-fraud conviction is

erroneous. Section 1226(c)(1)(B) and the applicable regulations direct the Government

to “detain an alien if there is ‘reason to believe that [he] was convicted of a crime covered

by the statute.’” Diop v. ICE/Homeland Sec., 656 F.3d 221, 230 (3d Cir. 2011)

(emphasis added) (quoting 63 Fed. Reg. 27444); see also 8 C.F.R. § 236.1; In re Joseph I,

22 I. & N. Dec. 660, 668 (B.I.A. 1999)). In this case, James does not dispute that he was

convicted of twenty-six counts of aiding and abetting tax-fraud under 26 U.S.C.

§ 7206(2), and that the overall loss from the tax-fraud scheme was approximately $1.2

million. He also does not dispute that his attorney stipulated that James was responsible

for $145,156 in loss at his sentencing hearing. Although James continues to challenge

the loss amount attributable to him in his removal proceedings, we are satisfied that,


proceedings to provide James an opportunity to prepare an application for relief from
removal.
2
    We have jurisdiction pursuant to 28 U.S.C. § 1291.
                                              3
under these circumstances, the Government had “reason to believe” that James

committed a crime that subjected him to mandatory detention under § 1226(c)(1)(B).

Whether, “as a definitive legal matter,” that belief proves accurate is not the relevant

question. Id.

       James next claims that the length of his detention without a bond hearing—four

months of the time—was unreasonably long. We have held that § 1226 “authorizes

detention for a reasonable amount of time, after which the authorities must make an

individualized inquiry into whether detention is still necessary to fulfill the statute’s

purposes of ensuring that an alien attends removal proceedings and that his release will

not pose a danger to the community.” Diop, 656 F.3d at 231; see also Leslie v. Att’y

Gen., 678 F.3d 265, 269-70 (3d Cir. 2012). This is a “fact dependent inquiry that will

vary depending on individual circumstances.” Diop, 656 F.3d at 231.

       The District Court correctly concluded that James’s four-month detention was not

unreasonably long. In Demore, the Supreme Court noted that, on average, removal

proceedings for aliens who have sought administrative review last roughly five months.

538 U.S. 510, 530 (2003). In Diop, this Court stated that detention becomes

constitutionally “suspect” as it crosses that threshold, in the absence of adequate review.
656 F.3d at 234. And, in Chavez-Alvarez v. Warden York Cty. Prison, we explained

that, although the alien’s detention was—on balance—reasonably necessary at the six-

month mark, the balance of interests at stake tipped in his favor over the six months that

followed. 783 F.3d 469, 477-78 (3d Cir. 2015). In light of this precedent, we see no
                                               4
error in the District Court’s conclusion that James’s four-month-long detention was

constitutionally permissible.

                                           III.

       Accordingly, we will affirm.




                                            5